278 S.W.3d 715 (2009)
Lloyd NEWSOM, Appellant,
v.
Tamara NEWSOM, Respondent.
No. ED 91072.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
Lloyd Newsom, St. Louis, MO, for appellant.
Catherine Grantham, Clayton, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J, and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lloyd Newsom ("Husband") appeals from the judgment of the trial court which dissolved his marriage to Tamara Newsom ("Wife"), awarded Wife $200 per month in modifiable maintenance and $698 per month in child support for the two minor children, L.N. and T.N, retroactive child support, and divided the marital property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).[1]
NOTES
[1]  Wife's motion requesting additional time to file a respondent's brief is denied as moot.